                   UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                           NORTHERN DIVISION

In the Matter of:                               }
MARLON BATES                                    }   CASE NO. 19-82244-CRJ-7
BEVERLY BATES                                   }   CHAPTER 7
                      Debtors.                  }

MARLON BATES                                    }   AP NO. 19-80064-CRJ
BEVERLY BATES                                   }
                      Plaintiff,                }
       v.                                       }
                                                }
INTERAL REVENUE SERVICE                         }
                                                }
                      Defendants.               }


                      ORDER TO SHOW CAUSE WHY ADVERSARY
                      PROCEEDING SHOULD NOT BE DISMISSED


       The Plaintiffs filed the above-styled Adversary Proceeding on July 31, 2019. To date, no

further action has taken place in this Adversary Proceeding.

       IT IS THEFORE ORDERED, ADJUDGED and DECREED that counsel for the

Plaintiff must appear on February 10, 2020 at 1:30 p.m. before the Honorable Clifton R. Jessup,

Jr. at the Federal Building, 400 Well Street, Decatur, Alabama and show cause why this

Adversary Proceeding should not be dismissed.


Dated this the 13th day of January, 2020.

                                                    /s/ Clifton R. Jessup, Jr.
                                                    Clifton R. Jessup, Jr.
                                                    United States Bankruptcy Judge




Case 19-80064-CRJ        Doc 3      Filed 01/13/20 Entered 01/13/20 15:13:42         Desc Main
                                    Document      Page 1 of 1
